
	
		II
		109th CONGRESS
		2d Session
		S. 3621
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To permit certain local law enforcement officers to carry
		  firearms on aircraft.
	
	
		1.Short titleThis Act may be cited as the
			 Safer Skies Act of
			 2006.
		2.Authority of local law
			 enforcement officers to carry firearms on aircraft
			(a)In
			 generalSubchapter I of
			 chapter 449 of title 49, United States Code, is amended by adding at the end
			 the following:
				
					44926.Authority of local
				law enforcement officers to carry firearms on aircraft
						(a)In
				generalNot later than 30
				days after the date of the enactment of the Safer Skies Act of 2006, the Under Secretary
				of Transportation for Security shall prescribe regulations that permit
				qualified local law enforcement officers to carry accessible weapons while
				onboard an aircraft to the same extent and subject to the same limits as
				Federal law enforcement officers are permitted under section 1544.219 of title
				49, Code of Federal Regulations, or any successor regulation.
						(b)Qualified local
				law enforcement officerIn this section, the term qualified
				local law enforcement officer means any full-time State or local
				enforcement officer, whether or not on official travel, who—
							(1)is a direct
				employee of a government agency that—
								(A)employs more than
				400 employees; and
								(B)is accredited by
				a nationally recognized law enforcement accreditation program;
								(2)is armed in
				accordance with an agency-wide policy established by the employing agency by
				directive or policy statement; and
							(3)otherwise
				complies with the requirements relating to Federal law enforcement
				officers.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 449 of title 49,
			 United States Code, is amended by inserting after the item related to section
			 44925 the following:
				
					
						Sec. 44926. Authority of local law enforcement officers to
				carry firearms on
				aircraft.
					
					.
			
